DETAILED ACTION: 
1.	This action is in response to amendments and arguments filed 26 August 2022 for application 16/275030 filed 13 February 2019. Currently claims 1-3, 6-13, 15-21, 23, 26-29, and 34-35 are pending.  Claims 4, 5, 14, 22, 24, 25, and 30-33 have been canceled. Claims 34 and 35 are new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 26 August 2022 have been fully considered but they are not persuasive. 

Specifically, the Applicants Argue:

The Applicant believes that the combination of Jones and Maslov fails to disclose at least these features in claim 1 for the following reasons. …14 Application No.: 16/275,030 …Figure 8 in Jones describes an implementation of the controlled phase gate, one that uses an ancilla qubit, which seems the most relevant implementation … As pointed out by the Office Action (see e.g., Office Action at page 8), although Jones discloses the representation of the controlled phase gate in terms of Toffoli gates, it does not disclose how to implement the Toffoli gates and that the number of CNOT gates used in the physical realization is only (exactly equal to) 6. The Office Action then relies on Maslov to allegedly teach this feature and further argues that the combination of Jones and Maslov would have been obvious. …In Section IV (B), Maslov shows a circuit implementation of a regular multiple control Toffoli gate. This circuit may be drawn in different ways and it does not require more than the minimal six (6) CNOT gates and seven (7) T/Tt gates. The form described by Maslov is a preferred form and is shown below….15If one were to use this regular multiple control Toffoli gate in Maslov to implement the two Toffoli gates on either side of the single-qubit rotation (Rz(0)) in Jones, then the total number of CNOT gates would be twelve (2 x 6 = 12), which is clearly different from what is recited in amended claim 1. Moreover, the total number of Hadamard (H) gates would be four (2 x 2 = 4), the total number of T gates would be eight (2 x 4 = 8), and the total number of Tt gates would be six (2 x 3 = 6). Therefore, using the regular multiple control Toffoli gate implementation in Maslov to replace the two Toffoli gates in the controlled phase gate in Jones would result in many more elements than those featured in claim 1. …Figure 8 (Jones, right side portion only) Proposition 3 illustrates a different case where a multiple control Toffoli gate may be replaced by a special form relative phase Toffoli gate (i.e., gates 1-10 in Figure 3 of Maslov, including the ). … However, replacing the regular multiple control Toffoli gate in Jones with the special form relative phase Toffoli gate in Maslov would introduce the controlled-Z gate (i.e., gate 1), which is not one of the "multiple elements" now listed in amended claim 1 and therefore excluded from claim 1. In summary, according to Maslov, Propositions 1 and 2 teach away from combining the special form relative phase Toffoli gate in Maslov with the controlled phase gate in Jones. Moreover, while Proposition 3 allows for the combination of the special form relative phase Toffoli gate in Maslov with the controlled phase gate in Jones, such combination results in features that are explicitly excluded from the features in claim 1 as amended. 

Examiner’s Response
The Examiner respectfully disagrees, noting that a claim must be given its broadest reasonable interpretation consistent with the specification.  M.P.E.P. 2173.01(I), M.P.E.P. 2111.01(II). As set forth in the 28 March 2022 NOFA and clarified in the current office action, the implementation of relevance taught by Maslov is the relative phase Toffoli gate is shown in Figure 3 (either special corresponding to gates 1-10 or generic corresponding to gates 2-10 which the Examiner notes is equivalent to the relative phase implementation shown in Figure 1 of the specification). Thus, while Jones teaches a controlled Z gate implementation with 2 Toffoli gates, an ancilla qubit, and a single parameterized Z^alpha gate, Maslov teaches the replacement of each Toffoli gate with either relative phase Toffoli gate representation shown in Figure 3 so that, if the generic relative Toffoli gate (which has 2 T gates, 2 Hermitian T gates, 3 CNOT gates, and 2 Hadamard gates) is substituted for both Toffoli gates in Jones, the resulting in a circuit that will have  4 T gates, 4 Hermitian T gates, 6 CNOT gates, and 4 Hadamard gates along with the single parameterized Z^alpha gate and ancilla qubit supplied by Jones in Figure 8 as required by amended claim 1.  Similar arguments are set forth for similar or related claim amendments to the independent claims where it is noted that the claims as presented do not exclude the substitution of any Toffoli gate representation (relative phase or non-relative phase or exact) with any of the Toffoli gates in the quantum circuit implementation of Jones.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (“Simulating chemistry efficiently on fault-tolerant quantum computers”, https://arxiv.org/abs/1204.0567, arXiv:1204.0567v1 [quant-ph], 3 Apr 2012, pp. 1-38), hereinafter referred to as Jones, in view of Dmitri Maslov (“Advantages of using relative-phase Toffoli gates with an application to multiple control Toffoli optimization”, Physical Review A, 93, 022311, 2016, pp. 1-12), hereinafter referred to as Maslov.

In regards to claim 1, Jones teaches A method for performing a quantum algorithm, comprising: identifying use of a controlled-Za gate as part of the quantum algorithm, wherein a is a parameter and a <contained in> [-1, 1]; ([p. 6, Section 2.2, p. 11, Section 3, p. 11, Section 3.1, Figure 1, Figure 7], A gate approximation sequence uses a stream of fault-tolerant single-qubit gates to approximate an arbitrary phase rotation, such as that in Eqn. (1)., All of the terms hpq’s and hpqrs’s are precomputed numerically with classical computers, and the values are then used in the quantum computer to simulate the Hamiltonian evolution through the operators <equations 8-9>, As can be seen in figure 6, when Upq or Upqrs is implemented in a controlled operation (such as in energy eigenvalue estimation, see also figure 1), the core component of the circuit is a controlled phase rotation, <equation 10>, wherein a quantum computing circuit (or simulation thereof), which implements a QFT (including the computation of a representation for an N-electron wavefunction), includes a controlled-Za gate in the form of the gate controlled phase gate which performs a phase/rotation shift according to the rotation angle pi in equation 10  (corresponding to the “a” parameter in which the angle phi is, modulo pi, interpreted as lying between a maximum and minimum angle in the Fourier transform, such as -pi (-1) to +pi (+1)),) implementing the controlled-Za gate with ancilla qubit for a fault tolerant quantum information processing (QIP) system, wherein the implementation of the controlled-Za gate includes multiple elements, and wherein the multiple elements include a single parameterized Z^alpha gate, …;  ([Abstract, p. 8, Section 2.4, Figure 1, Figure 7, Figure 8, Table 1], Fault tolerance constrains the choice of available gates, so that arbitrary gates required for a simulation algorithm must be constructed from sequences of fundamental operations., Fault tolerance constrains the choice of available gates, so that arbitrary gates required for a simulation algorithm must be constructed from sequences of fundamental operations., wherein fault-tolerant circuit components (such as those shown in Table 1 or, in general, single qbit rotations) are used to configure the quantum circuit algorithmic solution with the controlled phase/Za gate specifically represented by fault tolerant components (Figures 7, 8) and wherein Figure 8 shows an implementation of the controlled phase/za gate using an ancilla qubit and single parameterized Za (RZ(phi)) gate (as well as 2 toffoli gates).) mapping the implementation of the controlled-Za gate into a physical representation in the fault tolerant QIP system; and performing the quantum algorithm based at least in part on the physical representation.   ([Abstract, p. 11, Section 3, Figure 1, Figure 16, Figure 17], Moreover, we construct and analyze efficient implementations of first and second-quantized simulation algorithms using the fault-tolerant arbitrary gates and other techniques, such as implementing various subroutines in constant time., Following the standard construction (see e.g. Ref. [12]), an arbitrary molecular Hamiltonian in second-quantized form can be expressed as …where hpq = hp|(Tˆ+VˆN )|qi are one-electron integrals (Tˆ is the kinetic energy operator, and VˆN is the nuclear potential) and hpqrs = hpq|Vˆ e|rsi represent the Coulomb potential interactions between electrons., wherein the physical processes (Hamiltonian evolution) that are associated with the fault tolerant quantum circuit design (including each of the circuit components) is captured by/mapped to/represented by a simulation of that process that is executed to evaluate the effectiveness of the quantum circuit implementation of the algorithms.) 
However, Jones does not explicitly teach … only four (4) Hadamard gates, only four (4) T gates, only four (4) T+(Hermitian) gates, and only six (6) controlled-NOT (CNOT) gates. In other words, although Jones discloses the representation of the controlled phase gate in terms of toffoli gates (e.g., Figure 8), he does not disclose that the number of CNOT gates used in this physical realization of the controlled (rotation) Za- gates is only (exactly equal to) 6, that the number of Hadamard gates is 4, and that the number of T gates is 8 (half being Hermitian).  
However,  Maslov, in the analogous environment, of designing quantum circuits, teaches  implementing the controlled-Za gate … for a fault tolerant quantum information processing (QIP) system, wherein the implementation of the controlled-Za gate includes multiple elements, and wherein the multiple elements include … only four (4) Hadamard gates, only four (4) T gates, only four (4) T+(Hermitian) gates, and only six (6) controlled-NOT (CNOT) gates; mapping the implementation of the controlled-Za gate into a physical representation in the fault-tolerant QIP system; ([p. 4, Section III, p. 7, Section IVB, p. 12, Section V, Figure  3], The conjugation of the controlled unitary U over the qubit set Z implemented up to a possible relative phase, R1CU(Y,a;Z), by a pair of multiple control Toffoli gates TOF(X; a) allows the replacement of these multiple control Toffoli gates with their relative-phase versions implemented up to any desired unitary V (X), such as illustrated next:…, Literature encounters two apparently related implementations of the Toffoli gate up to a relative phase ([4], page 183, and [7]), that we summarize in one distilled picture; see Fig. 3…., How efficient may a relative-phase multiple control Toffoli gate implementation be? In the three-qubit case the answer is as follows: It requires at least three CNOTs as a circuit over CNOT and any single-qubit gates library, as otherwise, per Corollary 1, we would come to a contradiction with any lower CNOT gate count [13]., wherein a method for efficiently implementing Toffoli gates using fault-tolerant elements leads to a configuration (as shown in Figure 3) in which the Toffoli gate, when computed up to a relative phase reference, requires only 3 CNOT gates, 2 T gates, 2 Hermitian T gates, and 2 Hadamard gates to be implemented and wherein it is noted that this leads to a contribution of 6 CNOT gates, 4 T gates, 4 Hermitian T gates, and 4 Hadamard gates from Toffoli gates in any circuit configuration with two Toffoli gates such as in Figure 8 of Jones where it is further noted that the full circuit in Figure 3 (gates 1-10) is an implementation of the special relative-phase Tiffoli (Selinger) gate while the subset of that circuit (gates 2-9) is a generic relative-phase Toffoli gate.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Maslov to implement the controlled-Za gate with ancilla qubit for a fault tolerant quantum information processing (QIP) system, wherein the implementation of the controlled-Za gate includes multiple elements, and wherein the multiple elements include a single parameterized Z^alpha gate, only four (4) Hadamard gates, only four (4) T gates, only four (4) T+(Hermitian) gates, and only six (6) controlled-NOT (CNOT) gates. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and CNOT gates using relative phase Toffoli gates such as in the application of controlled rotations (Maslov, [Abstract, p. 1, Section I, p. 4, Section III, p. 12, Section V]).

In regards to claim 2, the rejection of claim 1 is incorporated and Jones further teaches wherein the quantum algorithm is a quantum Fourier transform (QFT).  ([p. 11, Section 3, Figure 1, Figure 16, Figure 17], Following the standard construction (see e.g. Ref. [12]), an arbitrary molecular Hamiltonian in second-quantized form can be expressed as …where hpq = hp|(Tˆ+VˆN )|qi are one-electron integrals (Tˆ is the kinetic energy operator, and VˆN is the nuclear potential) and hpqrs = hpq|Vˆ e|rsi represent the Coulomb potential interactions between electrons., wherein the physical processes (Hamiltonian evolution) that are modeled by a quantum circuit which includes a controlled phase/za gate includes a QFT (also interpreted as including the computation of the N-electron wavefunction according to the Hamiltonian evolution).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Maslov for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 1 is incorporated and Jones further teaches wherein implementing the controlled-Za gate for the fault-tolerant QIP system includes identifying that the implementation of the controlled- Za gate is without measurement and feedforward.  ([p. 6, Section 2.3, Figure 3, Figure 7, Figure 8, Table 1], We introduce a third method for producing phase rotations, the programmable ancilla rotation (PAR), which pre-computes ancillas before they are needed…. The PAR is based on a simple circuit which uses a single-qubit ancilla to make a phase rotation, which is a “teleportation gate” [46, 47], as shown in figure 3., wherein a teleportation circuit for performing phase rotations (such as shown in Figure 3 and interpreted as performing measurement and feedforward and as being in general applicable to controlled phase gate phase rotations) is not being used in the fault tolerant quantum algorithm implementation with the controlled phase/za gate (as observable in Figures 7 and 8).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Maslov for the same reasons as pointed out for claim 1 (and where it is noted that, likewise, Maslov does not make use of a teleportation circuit in Figure 3).


In regards to claim 6, the rejection of claim 1 is incorporated and Jones does not further teach wherein: the fault-tolerant QIP system is a trapped-ion QIP system, and mapping the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple trapped-ion-based qubits in the trapped-ion QIP system. Although Jones discloses the fault tolerance QIP using particular quantum circuit elements (Table 1) that perform single qubit rotations, Jones does not disclose sufficient specific of the simulated physical implementation of the  quantum algorithm to teach the usage of trapped-ion methods in that implementation/simulation.
However,  Maslov, in the analogous environment, of designing quantum circuits, teaches wherein: the fault-tolerant QIP system is a trapped-ion QIP system, and mapping the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple trapped-ion-based qubits in the trapped-ion QIP system. ([p. 1, Section I, p. 4, Section III, Section 3, p. 7, Section IVA, p. 12, Section V, Figure  3], The smallest of the multiple control Toffoli gates, the three-qubit Toffoli gate, requires six controlled-NOT (CNOT) gates as a physical-level circuit over controlling apparatus allowing the application of the CNOT and arbitrary single qubit gates, and seven T gates, as a logical fault-tolerant circuit over the Clifford + T library without ancillae. The known implementations of larger multiple control Toffoli gates come at a substantially higher cost., In the case of physical level circuits, one is limited to the ability of the controlling apparatus to apply transformations to the physical quantum information processing system of choice. There is a great variety of the possibilities here. We consider a simple and popular weak interaction model, where the single-qubit gates can be implemented efficiently, and of the two-qubit gates, that take considerably more effort to implement, we have just the CNOT gate…. Indeed, trapped ions with the Molmer-Sorenson gate [9] operate in the weak coupling regime (two-qubit gates take roughly 10- to 20-fold effort to implement compared to arbitrary single-qubit gates), and the Molmer-Sorenson gate itself is equivalent to the CNOT up to a conjugation by a pair of RZ(a) and RZ(−a) gates on both qubits, for a proper choice of parameter a, and a few single-qubit Phase and Hadamard gates., The conjugation of the controlled unitary U over the qubit set Z implemented up to a possible relative phase, R1CU(Y,a;Z), by a pair of multiple control Toffoli gates TOF(X; a) allows the replacement of these multiple control Toffoli gates with their relative-phase versions implemented up to any desired unitary V (X), such as illustrated next:…, wherein the implementation of toffoli gates (Figure 3 – and, thereby the controlled phase/za gate of Figure 8 of Jones) is achieved using trapped ion methods with the optimization of that quantum circuit (such as including Figure 3) is determined according to the cost/effort in that implementation (e.g., to reduce the number of gates including T gates and CNOT gates) and wherein it is noted that in addition to single qubit gates, the circuit includes two-qubit gates in the form of CNOT gates.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Maslov for the fault-tolerant QIP system to be a trapped-ion QIP system, and for the mapping of the implementation of the controlled-Za gate to include mapping the implementation of the controlled-Za gate using multiple trapped-ion-based qubits in the trapped-ion QIP system. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and CNOT gates using relative phase Toffoli gates such as in the application of controlled rotations such as for trapped ion systems that operate in the weak coupling regime (Maslov, [Abstract, p. 1, Section I, p. 4, Section III, p. 7, Section IVA p. 12, Section V]).

Claim 8 is also rejected because it is just a system implementation of the same subject matter of claim 1 which can be found in Jones and Maslov. It is noted that claim 8 also recites a quantum processing system which is also found in Jones (e.g., [Figures 1] – namely, the digital quantum simulation representation of the quantum processing system).

Claim 9 is also rejected because it is just a CRM implementation of the same subject matter of claim 1 which can be found in Jones and Maslov. It is noted that claim 9 also recites a CRM and code which is also found in Jones (e.g., [Figures 1] – namely, the digital quantum simulation representation of the quantum processing system).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view Maslov, and in further view of Tserkovnyak et al. (“Universal quantum computation with ordered spin-chain networks”, Physical Review A, 84, 032333, 2011, pp. 1-8), hereinafter referred to as Tserkovnyak.

 In regards to claim 7, the rejection of claim 1 is incorporated and Jones and Maslov do not further teach wherein: the fault-tolerant QIP system is a superconducting QIP system, and mapping the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple superconducting-based qubits in the superconducting QIP system.  Although Jones discloses the fault tolerance QIP using particular quantum circuit elements (Table 1) that perform single qubit rotations, Jones does not disclose sufficient specific of the simulated physical implementation of the  quantum algorithm to teach the usage of superconducting methods in that implementation/simulation. Although Maslov teaches a superconducting-based implementation of the quantum algorithm in general (p. 1, Section I) and teaches fault tolerant implementations for the toffoli gates (as noted above), he does not explicitly relate the fault tolerant implementation to a superconducting quantum processing system.
However,  Tserkovnyak, in the analogous environment, of designing quantum circuits, teaches wherein: the fault-tolerant QIP system is a superconducting QIP system, and mapping the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple superconducting-based qubits in the superconducting QIP system ([Abstract, p. 5, Appendix], It is shown that anisotropic spin chains with gapped bulk excitations and magnetically ordered ground states offer a promising platform for quantum computation, which bridges the conventional single-spin-based qubit concept with recently developed topological Majorana-based proposals. We show how to realize the single-qubit Hadamard, phase, and π/8 gates as well as the two-qubit controlled-NOT (CNOT) gate, which together form a fault-tolerant universal set of quantum gates. The gates are implemented by judiciously controlling Ising exchange and magnetic fields along a network of spin chains, with each individual qubit furnished by a spin-chain segment. A subset of single-qubit operations is geometric in nature, relying on control of anisotropy of spin interactions rather than their strength., Consider the following general anisotropic 1D spin-1/2 chain of N sites with nearest-neighbor exchange couplings and open ends: <equation A1> … The Hamiltonian H is normalized by the x-Ising exchange constant J , and α, β, and h are dimensionless variables parametrizing the relative strength of the remaining terms. In particular, if α = β = 0, we have the Ising chain in the transverse field h. α = β = 1 describes the Heisenberg chain, and α = 1, β = 0 defines the XX model., wherein fault tolerant quantum computing components in a system with a exchange interaction Hamiltonian are determined to be implementable/realizeable/synthesizable by mapping them onto underlying physical processes using superconducting-based qubits (Majorana fermions- gates implemented by controlling Ising exchange along spin chains).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan and Jones to incorporate the teachings of Tserkovnyak for the fault-tolerant QIP system to be a superconducting QIP system, and to map the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple superconducting-based qubits in the superconducting QIP system. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficacy and fault tolerance in quantum processing by controlling the Ising exchange and magnetic fields along spin chains in a superconducting quantum processing system to represent a universal set of fault-tolerant quantum gates (Tserkovnyak, [Abstract, p. 1, Section I, p. 5, Discussion]).

Claims 10-13, 15, 17, and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view Maslov, and in further view of Jones et al. (“Novel constructions for the fault-tolerant Toffoli gate”, https://arxiv.org/abs/1212.5069, arXiv:1212.5069v1 [quant-ph], 20 Dec 2012, pp. 1-5), hereinafter referred to as Jones2.

In regards to claim 10, Jones teaches A method for performing a quantum algorithm, comprising: identifying use of a controlled-Za gate as part of the quantum algorithm, wherein a is a parameter and a <contained in> [-1, 1]; ([p. 6, Section 2.2, p. 11, Section 3, p. 11, Section 3.1, Figure 1, Figure 7], A gate approximation sequence uses a stream of fault-tolerant single-qubit gates to approximate an arbitrary phase rotation, such as that in Eqn. (1)., All of the terms hpq’s and hpqrs’s are precomputed numerically with classical computers, and the values are then used in the quantum computer to simulate the Hamiltonian evolution through the operators <equations 8-9>, As can be seen in figure 6, when Upq or Upqrs is implemented in a controlled operation (such as in energy eigenvalue estimation, see also figure 1), the core component of the circuit is a controlled phase rotation, <equation 10>, wherein a quantum computing circuit (or simulation thereof) which implements a QFT (including the computation of a representation for an N-electron wavefunction) includes a controlled-Za gate in the form of the gate controlled phase gate which performs a phase/rotation shift according to the rotation angle pi in equation 10  (corresponding to the “a” parameter in which the angle phi is, modulo pi, interpreted as lying between a maximum and minimum angle in the Fourier transform, such as -pi (-1) to +pi (+1).) implementing the controlled-Za gate with an ancilla qubit for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the controlled-Za gate includes 038510.00030 (18-011-US-NP) / 201801101525 26multiple elements and the multiple elements include a single parameterized Z^alpha gate, …; ([Abstract, p. 8, Section 2.4, p. 12, Section 3.1, Figure 1, Figure 4, Figure 7, Figure 8, Table 1], Fault tolerance constrains the choice of available gates, so that arbitrary gates required for a simulation algorithm must be constructed from sequences of fundamental operations., Fault tolerance constrains the choice of available gates, so that arbitrary gates required for a simulation algorithm must be constructed from sequences of fundamental operations., A final Toffoli gate returns the ancilla qubit to state |0i., wherein fault-tolerant circuit components (such as those shown in Table 1 or, in general, single qbit rotations) are used to configure the quantum circuit algorithmic solution with the controlled phase/Za gate specifically represented by fault tolerant components (Figures 7, 8) but wherein, in addition, it is noted that the implementation of the controlled phase/Za gate (such as when a controlled-PAR is needed) can include circuit elements such as represented in Figures 3 and 4 (in which the action of the second Toffoli gate that returns the ancilla qubit to ground state is being interpreted as being subsumed in a controlled-PAR architecture implementation of the controlled Rz gate) implementation so that with either implementation, multiple CNOT gates are required and with any of the universal set of fault-tolerant gates being applicable to any such design implementation, and wherein Figure 8 shows an implementation of the controlled phase/za gate using an ancilla qubit and single parameterized Za (RZ(phi)) gate (as well as 2 toffoli gates).) mapping the implementation of the controlled-Z" gate into a physical representation in the fault-tolerant QIP system; and performing the quantum algorithm based at least in part on the physical representation.  ([Abstract, p. 11, Section 3, Figure 1, Figure 16, Figure 17], Moreover, we construct and analyze efficient implementations of first and second-quantized simulation algorithms using the fault-tolerant arbitrary gates and other techniques, such as implementing various subroutines in constant time., Following the standard construction (see e.g. Ref. [12]), an arbitrary molecular Hamiltonian in second-quantized form can be expressed as …where hpq = hp|(Tˆ+VˆN )|qi are one-electron integrals (Tˆ is the kinetic energy operator, and VˆN is the nuclear potential) and hpqrs = hpq|Vˆ e|rsi represent the Coulomb potential interactions between electrons., wherein the physical processes (Hamiltonian evolution) that are associated with the fault tolerant quantum circuit design (including each of the circuit components) is captured by/mapped to/represented by a simulation of that process that is executed to evaluate the effectiveness of the quantum circuit implementation of the algorithms.) 
However, Jones does not explicitly teach … … only two (2) T gates, only two (2) T+(Hermitian) gates; only three (3) being controlled-NOT (CNOT) gates, and only three (3) being Hadamard (H) gates. In other words, although Jones discloses the representation of the controlled phase gate in terms of toffoli gates (e.g., Figure 8) and discloses to the selective usage of teleportation circuits in the implementation of the controlled phase gate, he does not disclose the specific numbers associated with the recited circuit components (viz., 2 T, 2 Hermian T, 3 CNOT, and 3 H gates).  
However,  Maslov, in the analogous environment, of designing quantum circuits, teaches implementing the controlled-Za gate … for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the controlled-Za gate includes 038510.00030 (18-011-US-NP) / 201801101525 26multiple elements, and the multiple elements include a … only two (2) T gates, only two (2) T+(Hermitian) gates, only three (3) controlled-NOT (CNOT) gates, and only … of the elements being Hadamard (H) gates; mapping the implementation of the controlled-Za gate into a physical representation in the fault-tolerant QIP system ([p. 4, Section III, p. 7, Section IVB, p. 12, Section V, Figure  3], The conjugation of the controlled unitary U over the qubit set Z implemented up to a possible relative phase, R1CU(Y,a;Z), by a pair of multiple control Toffoli gates TOF(X; a) allows the replacement of these multiple control Toffoli gates with their relative-phase versions implemented up to any desired unitary V (X), such as illustrated next:…, Literature encounters two apparently related implementations of the Toffoli gate up to a relative phase ([4], page 183, and [7]), that we summarize in one distilled picture; see Fig. 3…., How efficient may a relative-phase multiple control Toffoli gate implementation be? In the three-qubit case the answer is as follows: It requires at least three CNOTs as a circuit over CNOT and any single-qubit gates library, as otherwise, per Corollary 1, we would come to a contradiction with any lower CNOT gate count [13]., wherein a method for efficiently implementing Toffoli gates using fault-tolerant elements leads to a configuration in which the Toffoli gate, when computed up to a relative reference, requires (see Figure 3) only 3 CNOT gates, 2 T gates, and 2 Hermitian T gates to be implemented and wherein it is noted that this leads to a contribution of 3 CNOT gates,  for one of the Toffoli gates in the controlled Za-gate implementation in Figure 8 of Jones (where, as previously noted the action of the second Toffoli gate that returns the ancilla qubit to ground state is being interpreted as being subsumed in a controlled-PAR/teleportation/measurement architecture for the Toffoli gate)  while also contributing 2 Hadamard gates (along with the parameterized Z rotation gate) where it is further noted that the full circuit in Figure 3 (gates 1-10) is an implementation of the special relative-phase Tiffoli (Selinger) gate while the subset of that circuit (gates 2-9) is a generic relative-phase Toffoli gate.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Maslov to implement the controlled-Za gate with an ancilla qubit for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the controlled-Za gate includes 038510.00030 (18-011-US-NP) / 201801101525 26multiple elements, and the multiple elements include a single parameterized Z^alpha gate, only two (2) T gates, only two (2) T+(Hermitian) gates, and only three (3) controlled-NOT (CNOT) gates. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and CNOT gates using relative phase Toffoli gates such as in the application of controlled rotations (Maslov, [Abstract, p. 1, Section I, p. 4, Section III, p. 12, Section V]).
However, Jones and Maslov do not explicitly teach three (3) of the elements being Hadamard (H) gates. Maslov teaches explicitly only 2 Hadamard gates.
However,  Jones2, in the analogous environment, of designing quantum circuits, teaches implementing the controlled-Za gate with an ancilla qubit for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the controlled-Za gate includes 038510.00030 (18-011-US-NP) / 201801101525 26multiple elements, and the multiple elements include a single parameterized Z^alpha gate, only two (2) T gates, only two (2) T+(Hermitian) gates, only three (3) controlled-NOT (CNOT) gates, and only three (3) of the elements being Hadamard (H) gates; mapping the implementation of the controlled-Za gate into a physical representation in the fault-tolerant QIP system  ([p.2, Section II, Figure 1], Let us denote the Toffoli? gate as the operation in Figure 1a, which requires four T gates and was introduced by Selinger [18]. Toffoli and Toffoli? differ only by a controlled-S † gate between the control qubits x and y. Beginning with Toffoli? , we need only an ancilla qubit, a phase gate S, and teleportation to implement the exact Toffoli gate, as shown in Figure 1b. We first apply the Toffoli? using the same controls the desired Toffoli but with an ancilla |0i as target…. The erroneous controlledS † is corrected by a simple S gate applied to the ancilla. Afterwards, the CNOT and measurement teleport the doubly conditional NOT operation encoded in the ancilla to the target qubit of the desired Toffoli. The measurement result determines whether a corrective gate of controlledZ, which is in the Clifford group, is required to correct a (−1) phase resulting from measurement back-action…. Replace the CNOT in Figure 1b with controlled-G (targeting however many qubits G acts on), and the result is controlled-controlled-G., wherein, as shown in Figure 1, a Toffoli circuit is represented (figure 1b) using a teleportation circuit with  a method for efficiently implementing Toffoli gates using fault-tolerant elements that leads to a configuration in which any given Tiffoli gate is represented by (is interchangeable with) a relative phase (special or generic) Toffoli circuit combined with a Hadamard gate, a controlled phase operation, an ancilla qubit, and a CNOT, thereby resulting in a controlled phase/za gate implementation requiring 3 Hadamard gates (where it is noted that the CNOT in this implementation can be removed/replaced by a controlled-G gate where G is any unitary operation and the relative phase Tiffoli (special or generic) or representation adds circuit 1 in Figure 3 of Maslov); in other words, in view of Jones and Maslov, this results in 3 CNOT gates, 2 T gates, 2 Hermitian T gates, and 3 Hadamard gates with the additional CNOT gate contributed by Jones2 replaced by the controlled-G gate.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Maslov to incorporate the teachings of Jones2 to implement the controlled-Za gate with an ancilla qubit for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the controlled-Za gate includes 038510.00030 (18-011-US-NP) / 201801101525 26multiple elements, and the multiple elements include a single parameterized Z^alpha gate, only two (2) T gates, only two (2) T+(Hermitian) gates, only three (3) controlled-NOT (CNOT) gates, and only three (3) of the elements being Hadamard (H) gates. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates while using phase correction and teleportation to generate an exact Toffoli gate implementations of the Toffoli gate (Jones2, [Abstract, pp. 1, Section I, p. 2, Section II, p. 3-4, Section IV]).

In regards to claim 11, the rejection of claim 10 is incorporated and Jones further teaches wherein the quantum algorithm is a quantum Fourier transform (QFT). ([p. 11, Section 3, Figure 1, Figure 16, Figure 17], Following the standard construction (see e.g. Ref. [12]), an arbitrary molecular Hamiltonian in second-quantized form can be expressed as …where hpq = hp|(Tˆ+VˆN )|qi are one-electron integrals (Tˆ is the kinetic energy operator, and VˆN is the nuclear potential) and hpqrs = hpq|Vˆ e|rsi represent the Coulomb potential interactions between electrons., wherein the physical processes (Hamiltonian evolution) that are modeled by a quantum circuit which includes a controlled phase/za gate includes a QFT (also interpreted as including the computation of the N-electron wavefunction according to the Hamiltonian evolution).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Maslov and Jones2 for the same reasons as pointed out for claim 10.

In regards to claim 12, the rejection of claim 10 is incorporated and Jones further teaches wherein implementing the controlled-Za gate for the fault-tolerant QIP system includes identifying that the implementation of the controlled-Za gate is with measurement and feedforward.  ([p. 6, Section 2.3, p. 12, Section 3.1,  Figure 3, Figure 7, Figure 8, Table 1], We introduce a third method for producing phase rotations, the programmable ancilla rotation (PAR), which pre-computes ancillas before they are needed…. The PAR is based on a simple circuit which uses a single-qubit ancilla to make a phase rotation, which is a “teleportation gate” [46, 47], as shown in figure 3., One can implement phase kickback, gate approximation sequences, or PARs to produce the single-qubit rotations, as in Section 2.4. Additionally, the PAR construction can be modified to produce controlled rotations more directly. If the control qubit only controls other circuits between ancilla production and the time a controlled-PAR is needed, as is the case for phase estimation algorithms, one can create the ancillas (see figure 4) using controlled rotations with one of the above methods and produce a controlled-PAR with the same cascading circuit., wherein a teleportation circuit for performing phase rotations (such as shown in Figure 3 and interpreted as performing measurement and feedforward and as being in general applicable to controlled phase gate phase rotations) is being used in the fault tolerant quantum algorithm implementation with the controlled phase/za gate when a controlled-PAR is needed.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Maslov and Jones2 for the same reasons as pointed out for claim 10 (and where it is noted that, likewise, Jones2 uses a teleportation circuit in Figure 1 to implement Tiffoli gates such as may be used in Jones).

In regards to claim 13, the rejection of claim 10 is incorporated and Jones and Maslov do not further teaches wherein the multiple elements of the implementation of the controlled-Za gate further include: a single measurement element, and a single classically-conditioned controlled Pauli-Z gate.  In other words, although Jones teaches an implementation of the rotation gates (e.g., in Figure 7) to a PAR circuit (Figures 3 and 4) that includes a measurement and classically conditioned X gate (interpreted as including a Z gate), he does not directly disclose that this configuration includes exactly eight (8) T gates, 038510.00030 (18-011-US-NP) / 201801101525 24four (4) Hadamard (H) gates. Even though Maslov discloses a representation of the relative phase Toffoli gate (special or generic) that differs from a Tiffoli gate by the controlled Z-gate (which is interpreted as corresponding to controlled Pauli-Z gate), Maslov does not disclose the use of the special Toffoli gate in a synthesis of the Toffoli gate (or, by extension, its direct use in the controlled phase/za gate synthesis). 
However,  Jones2, in the analogous environment, of designing quantum circuits, teaches wherein the multiple elements of the implementation of the controlled-Za gate further include: a single measurement element, and a single classically-conditioned controlled Pauli-Z gate. ([p.2, Section II, Figure 1], Let us denote the Toffoli? gate as the operation in Figure 1a, which requires four T gates and was introduced by Selinger [18]. Toffoli and Toffoli? differ only by a controlled-S † gate between the control qubits x and y. Beginning with Toffoli? , we need only an ancilla qubit, a phase gate S, and teleportation to implement the exact Toffoli gate, as shown in Figure 1b. We first apply the Toffoli? using the same controls the desired Toffoli but with an ancilla |0i as target…. The erroneous controlledS † is corrected by a simple S gate applied to the ancilla. Afterwards, the CNOT and measurement teleport the doubly conditional NOT operation encoded in the ancilla to the target qubit of the desired Toffoli. The measurement result determines whether a corrective gate of controlledZ, which is in the Clifford group, is required to correct a (−1) phase resulting from measurement back-action…. Replace the CNOT in Figure 1b with controlled-G (targeting however many qubits G acts on), and the result is controlled-controlled-G., wherein, as shown in Figure 1, a Toffoli circuit is represented (figure 1b) using a teleportation circuit which includes a measurement (phase measurement – teleportation network) as well as the (Pauli) controlled Z-gate (as viewed according to the distinction between the special relative phase tiffoli gate and the tiffoli gate as shown in Figure 1 of Jones 2 and Figure 3 of Maslov) with that gate being classically condition according to the effects of the teleportation/phase measurement process.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Maslov to incorporate the teachings of Jones2 to implement the multiple elements of the implementation of the controlled-Za gate to further include: a single measurement element, and a single classically-conditioned controlled Pauli-Z gate. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates while using phase correction and teleportation to generate an exact Toffoli gate implementations of the Toffoli gate (Jones2, [Abstract, pp. 1, Section I, p. 2, Section II, p. 3-4, Section IV]).

In regards to claim 15, the rejection of claim 10 is incorporated and Jones does not further teach wherein: the fault-tolerant QIP system is a trapped-ion QIP system, and mapping the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple trapped-ion-based qubits in the trapped-ion QIP system.  Although Jones discloses the fault tolerance QIP using particular quantum circuit elements (Table 1) that perform single qubit rotations, Jones does not disclose sufficient specific of the simulated physical implementation of the  quantum algorithm to teach the usage of trapped-ion methods in that implementation/simulation.
However,  Maslov, in the analogous environment, of designing quantum circuits, teaches wherein: the fault-tolerant QIP system is a trapped-ion QIP system, and mapping the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple trapped-ion-based qubits in the trapped-ion QIP system. ([p. 1, Section I, p. 4, Section III, Section 3, p. 7, Section IVA, p. 12, Section V, Figure  3], The smallest of the multiple control Toffoli gates, the three-qubit Toffoli gate, requires six controlled-NOT (CNOT) gates as a physical-level circuit over controlling apparatus allowing the application of the CNOT and arbitrary single qubit gates, and seven T gates, as a logical fault-tolerant circuit over the Clifford + T library without ancillae. The known implementations of larger multiple control Toffoli gates come at a substantially higher cost., In the case of physical level circuits, one is limited to the ability of the controlling apparatus to apply transformations to the physical quantum information processing system of choice. There is a great variety of the possibilities here. We consider a simple and popular weak interaction model, where the single-qubit gates can be implemented efficiently, and of the two-qubit gates, that take considerably more effort to implement, we have just the CNOT gate…. Indeed, trapped ions with the Molmer-Sorenson gate [9] operate in the weak coupling regime (two-qubit gates take roughly 10- to 20-fold effort to implement compared to arbitrary single-qubit gates), and the Molmer-Sorenson gate itself is equivalent to the CNOT up to a conjugation by a pair of RZ(a) and RZ(−a) gates on both qubits, for a proper choice of parameter a, and a few single-qubit Phase and Hadamard gates., The conjugation of the controlled unitary U over the qubit set Z implemented up to a possible relative phase, R1CU(Y,a;Z), by a pair of multiple control Toffoli gates TOF(X; a) allows the replacement of these multiple control Toffoli gates with their relative-phase versions implemented up to any desired unitary V (X), such as illustrated next:…, wherein the implementation of toffoli gates (Figure 3 – and, thereby the controlled phase/za gate of Figure 8 of Jones) is achieved using trapped ion methods with the optimization of that quantum circuit (such as including Figure 3) is determined according to the cost/effort in that implementation (e.g., to reduce the number of gates including T gates and CNOT gates) and wherein it is noted that in addition to single qubit gates, the circuit includes two-qubit gates in the form of CNOT gates.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Maslov for the fault-tolerant QIP system to be a trapped-ion QIP system, and for the mapping of the implementation of the controlled-Za gate to include mapping the implementation of the controlled-Za gate using multiple trapped-ion-based qubits in the trapped-ion QIP system. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and CNOT gates using relative phase Toffoli gates such as in the application of controlled rotations such as for trapped ion systems that operate in the weak coupling regime (Maslov, [Abstract, p. 1, Section I, p. 4, Section III, p. 7, Section IVA p. 12, Section V]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Maslov to incorporate the teachings of Jones2 for the same reasons as pointed out for claim 10.

Claim 17 is also rejected because it is just a system implementation of the same subject matter of claim 10 which can be found in Jones, Maslov, and Jones2. It is noted that claim 8 also recites a quantum processing system which is also found in Jones (e.g., [Figures 1] – namely, the digital quantum simulation representation of the quantum processing system).

Claim 18 is also rejected because it is just a CRM implementation of the same subject matter of claim 10 which can be found in Jones, Maslov, and Jones2. It is noted that claim 9 also recites a CRM and code which is also found in Jones (e.g., [Figures 1] – namely, the digital quantum simulation representation of the quantum processing system).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view Maslov, in view of Jones2, and in further view of Terhal et al. (“Quantum error correction for quantum memories”, Reviews of Modern Physics, Volume 87, 2015, pp. 307-346), hereinafter referred to as Terhal.

 In regards to claim 16, the rejection of claim 10 is incorporated and Jones, Maslov, and Jones2 do not further teach wherein: the fault-tolerant QIP system is a superconducting QIP system, and mapping the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple superconducting-based qubits in the superconducting QIP system.  Although Jones discloses the fault tolerance QIP using particular quantum circuit elements (Table 1) that perform single qubit rotations, Jones does not disclose sufficient specific of the simulated physical implementation of the  quantum algorithm to teach the usage of superconducting methods in that implementation/simulation. Although Maslov teaches a superconducting-based implementation of the quantum algorithm in general (p. 1, Section I) and teaches fault tolerant implementations for the toffoli gates (as noted above), he does not explicitly relate the fault tolerant implementation to a superconducting quantum processing system. Jones2 does not explicitly disclose a superconducting-based approach.
However,  Terhal, in the analogous environment, of designing quantum circuits, teaches wherein: the fault-tolerant QIP system is a superconducting QIP system, and mapping the implementation of the controlled-Za gate includes mapping the implementation of the controlled-Za gate using multiple superconducting-based qubits in the superconducting QIP system.  ([p. 319, Section 3, p. 320, Section F, p. 323, Section G, Figure 1], A physical realization of these degrees of freedom is the quantization of a superconducting circuit, where ϕ is the superconducting phase (difference of phase across a Josephson junction) and nˆ represents the number of Cooper pairs (difference in the number of Cooper pairs across a Josephson junction)…. , We understand from the previous discussions that the crucial element of quantum error correction for stabilizer codes is the realization of the (parity) check measurement as in Fig. 1., For universal quantum computation one needs additional gates such as the T gate (π=8 rotation). Examples of universal gate sets are {H, T, CNOT}, fH; Toffolig, and fH; ΛðSÞg, where ΛðSÞ is the two-qubit controlled-S gate.10 Even though Clifford group gates have no quantum computational power they can be used to develop a quantum substrate on which to build universal computation using stabilizer codes. This comes about by combining the following sets of ideas. First, note that stabilizer error correction by itself uses only CNOT gates, preparations of jþi, j−i, j0i, j1i, and measurements in the Z and X basis as is clear from Fig. 1. The T, ΛðSÞ, and Toffoli gates, each of which can be used with Clifford gates to get universality, are special unitary gates as they map Pauli errors onto elements of the Clifford group., wherein a fault tolerant implementation of the toffoli gate in a quantum algorithm is based on the physics of superconducting circuit representations with the fault tolerance associated with circuit elements that perform up to two qubit/pairwise interactions, including implementations that make use of phase measurement to perform error correction (Figure 1).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones, Maslov, and Jones2 to incorporate the teachings of Terhal for the fault-tolerant QIP system to be a superconducting QIP system, and for the mapping of the implementation of the controlled-Za gate to include mapping the implementation of the controlled-Za gate using multiple superconducting-based qubits in the superconducting QIP system. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficacy and fault tolerance in quantum processing using error correction through phase measurement (such as parity check) to maintain the effect of noise fluctuations in a superconducting system, to which qubits/phases are subjected, to within tolerable levels (Terhal, [Abstract, p. 342, Section IV]).

Claims 19, 21, 23, 26,  28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vatan et al. (“Optimal quantum circuits for general two-qubit gates”, Physical Review A 69, 032315, 2004, pp. 1-5), hereinafter referred to as Vatan, in view of Jones, and in further view of Maslov.

In regards to claim 19, Vatan teaches A method for performing a quantum simulation, comprising: identifying use of a Heisenberg interaction as part of the quantum simulation;  ([p. 3, Section V, p. 11, Section 3, p. 11, Section 3.1],It is known that every UPUs4d can be written as <equation 1> where alpha, beta, gamma <contained in R> and N(alpha, beta, gamma) = exp…., wherein a method for synthesizing quantum circuits (a simulation of quantum processes in the corresponding quantum system) configures a quantum circuit for an interaction according to the factor N (interpreted as being/representing the evolution of a Hamiltonian in a Heisenberg interaction according to three 2-body interactions as shown in the argument of N) identifying a controlled-Za gate for implementing the Heisenberg interaction, wherein a is a parameter and a E [-1, 1]; ([p. 3, Section V, p. 11, Section 3, p. 11, Section 3.1, Figure 43], Utilizing the circuit of Fig. 1 for M, we get the circuit of Fig. 4 for computing N…., wherein the factor N/Heisenberg interaction term has the circuit form shown in Figure 4 in which the diagonal matrix D is being interpreted as the control phase/Za gate since, for the case in which the rotations alpha, beta, and gamma are equal to one another, it reduces to the diagonal form (1, 1, 1, exp(-4alpha)) (except for an overall phase factor of exp(ialpha)).)  implementing the Heisenberg interaction for a … quantum information processing (QIP) system, wherein the implementation of the Heisenberg interaction is based on an implementation of the controlled-Za gate … a single parametrized Za gate, …; ([p. 3, Section V, p. 11, Section 3, p. 11, Section 3.1, Figure 4, Figure 6], Utilizing the circuit of Fig. 1 for M, we get the circuit of Fig. 4 for computing N…., wherein the implementation of the circuit in Figure 4 (with D being a controlled phase gate as indicated above) leads to the circuit of Figure 6 which has exactly one parameterized Za gate in the form of Rz(2 alpha-pi/2) (where all angles have been equated to alpha) along with other elements (with Figure 4 specifically showing also 2 Hadamard gates and 2 CNOT gates in the Heisenberg interaction implementation).) mapping the implementation of the Heisenberg interaction into a physical representation in the … QIP system; performing the quantum simulation based at least in part on the physical representation; and providing results from the quantum simulation. ([p. 2, Section IV, p. 3, Section V, Figure 1, Figures 3-8],Let UPSOs4d. Then Theorem 1 shows that MUM* =A ^ B, where A,BPSUs2d. Therefore U=M* sA ^ BdM. We use the circuit of Fig. 1 for computing the magic basis transform M to obtain a circuit for computing the unitary operation U. , It is known that every UPUs4d can be written as <equation 1> where alpha, beta, gamma <contained in R> and N(alpha, beta, gamma) = exp…., wherein the implementation of the (Heisenberg) interaction associated with U(4) (equation 1, N) is based upon a representation of a physical realization of a system such as in the form of known circuits for performing qubit operations (e.g., the magic gate M) with the ultimate (and optimal in the sense of reducing the number of CNOT gates) implementation given by Figure 6 and wherein the underlying simulation of the representation of the quantum circuits associated with those (Heisenberg) physical processes determines alternative circuit gate representations (Figures 3-8) that generate results in the form of the identification of a viable/optimal quantum circuit that minimizes the number of CNOT gates.)
However, Vatan does not explicitly disclose fault-tolerant … with an ancilla qubit … only six (6) Hadamard gates, only four (4) T gates, only four (4) T (Hermitian) gates, and only eight (8) controlled-NOT (CNOT) gates… fault-tolerant … Vatan does not explicitly disclose a fault tolerant implementation and does not teach that his controlled phase/Za gate that incudes exactly one parameterized Za gate is also implemented fault tolerantly. Also Vatan does not disclose that the circuit has 6 H, 4 T, 4 Hermitian T, and 8 CNOT gates. 
However, Jones, in the analogous environment of designing quantum circuits, teaches implementing the … interaction for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the …interaction is based on an implementation of the controlled-Za gate with an ancilla qubit and wherein the implementation of the Heisenberg interaction includes a single parametrized Za gate, …; mapping the implementation of the … interaction into a physical representation in the fault-tolerant QIP system; performing the quantum simulation based at least in part on the physical representation; and providing results from the quantum simulation ([Abstract, p. 8, Section 2.4, p. 12, Section 3.1, Figure 1, Figure 4, Figure 7, Figure 8, Table 1], Fault tolerance constrains the choice of available gates, so that arbitrary gates required for a simulation algorithm must be constructed from sequences of fundamental operations., Fault tolerance constrains the choice of available gates, so that arbitrary gates required for a simulation algorithm must be constructed from sequences of fundamental operations., wherein fault-tolerant circuit components (such as those shown in Table 1 or, in general, single qbit rotations) are used to configure the quantum circuit algorithmic solution with the controlled phase/Za gate specifically represented by fault tolerant components (Figures 8) which has exactly one parameterized Za gate and an ancilla but wherein, in addition, it is noted that the implementation of the controlled phase/Za gate (such as when a controlled-PAR is needed) can include circuit elements such as represented in Figures 3 and 4 (in which the action of the second Toffoli gate that returns the ancilla qubit to ground state is being interpreted as being subsumed in a controlled-PAR architecture implementation of the controlled Rz gate) so that with either implementation, multiple CNOT gates are required and with any of the universal set of fault-tolerant gates being applicable to any such design implementation and wherein it is noted that Jones also teaches a simulation of physical processes (Hamiltonian evolution) but which are associated with fault tolerant quantum circuit designs that are represented by a simulation that evaluates the effectiveness of the quantum circuit implementation of the algorithms).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan to incorporate the teachings of Jones to implement the Heisenberg interaction for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the Heisenberg interaction is based on an implementation of the controlled-Za gate with an ancilla qubit and wherein the implementation of the Heisenberg interaction includes a single parametrized Za gate and to map the implementation of the Heisenberg interaction into a physical representation in the fault-tolerant QIP system to perform simulations of that representation. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and costs associated with controlled rotations (Jones, [Abstract, p. 12, Section 3.1, pp. 27-28, Section 6, Table 3, Table 4]).
However, Jones and Vatan do not explicitly teach … only six (6) Hadamard gates, only four (4) T gates, only four (4) T (Hermitian) gates, and only eight (8) controlled-NOT (CNOT) gates.  Jones and Vatan teach that (relative to Figure 4 of Vatan and Figure 8 of Jones) that the Heisenberg interaction has 2 Hadamard gates, 2 Cnot gates, 1 parameterized Za gate, 1 ancilla, and 2 Toffoli gates. While Jones indicates that a decomposition of the Toffoli gates into fault tolerant components can be performed, he does not provide the details.
However,  Maslov, in the analogous environment, of designing quantum circuits, teaches wherein the implementation of the Heisenberg interaction is based on an implementation of the controlled-Za gate … wherein the implementation of the … interaction includes a single parametrized Za gate, only six (6) Hadamard gates, only four (4) T gates, only four (4) T (Hermitian) gates, and only eight (8) controlled-NOT (CNOT) gates  ([p. 7, Section IVB, p. 12, Section V,  Figure  3], Literature encounters two apparently related implementations of the Toffoli gate up to a relative phase ([4], page 183, and [7]), that we summarize in one distilled picture; see Fig. 3…., How efficient may a relative-phase multiple control Toffoli gate implementation be? In the three-qubit case the answer is as follows: It requires at least three CNOTs as a circuit over CNOT and any single-qubit gates library, as otherwise, per Corollary 1, we would come to a contradiction with any lower CNOT gate count [13]., wherein a method for efficiently implementing Toffoli gates using fault-tolerant elements leads to a configuration in which the Toffoli gate, when computed up to a relative reference, requires only 3 CNOT, 2 Hadamard, 2 T, and 2 Hermitian T gates to be implemented and wherein it is noted that this leads to a contribution, of 6 CNOT gates, 8 T gates (4 of which are Hermitian), and 4 Hadamard from Toffoli gates in any circuit configuration with two Toffoli gates such as in Figure 8 of Jones (thereby resulting in the Vatan Figure 4 implementation of the Heisenberg interaction that will have 8 T gates (4 of which are Hermitian), 8 controlled CNOT gates, and 6 Hadamard gates) where it is further noted that the full circuit in Figure 3 (gates 1-10) is an implementation of the special relative-phase Tiffoli (Selinger) gate while the subset of that circuit (gates 2-9) is a generic relative-phase Toffoli gate.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan and Jones to incorporate the teachings of Maslov for the implementation of the Heisenberg interaction is based on an implementation of the controlled-Za gate with an ancilla qubit and wherein the implementation of the Heisenberg interaction includes a single parametrized Za gate, only six (6) Hadamard gates, only four (4) T gates, only four (4) T (Hermitian) gates, and only eight (8) controlled-NOT (CNOT) gates. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and CNOT gates using relative phase Toffoli gates such as in the application of controlled rotations (Maslov, [Abstract, p. 1, Section I, p. 4, Section III, p. 12, Section V]).

In regards to claim 21, the rejection of claim 19 is incorporated and Vatan further teaches  wherein implementing the Heisenberg interaction for the … QIP system includes identifying that the implementation of the controlled- Za gate is without measurement and feedforward.  ([Figures 1-8], wherein none of the quantum circuits in the Figures 1-8 (in particular, Figures 4-6) make use of measurement/teleportation circuits.)
However, Vatan does not explicitly disclose fault-tolerant … . Vatan does not explicitly disclose a fault tolerant implementation and does not teach that his controlled phase/Za gate that incudes exactly one parameterized Za gate is also implemented fault tolerantly.
However, Jones, in the analogous environment of designing quantum circuits, teaches wherein implementing the … for the fault-tolerant QIP system includes identifying that the implementation of the controlled- Za gate is without measurement and feedforward ([p. 6, Section 2.3, Figure 3, Figure 7, Figure 8, Table 1], We introduce a third method for producing phase rotations, the programmable ancilla rotation (PAR), which pre-computes ancillas before they are needed…. The PAR is based on a simple circuit which uses a single-qubit ancilla to make a phase rotation, which is a “teleportation gate” [46, 47], as shown in figure 3., wherein a teleportation circuit for performing phase rotations (such as shown in Figure 3 and interpreted as performing measurement and feedforward and as being in general applicable to controlled phase gate phase rotations) is not being used in the fault tolerant quantum algorithm implementation with the controlled phase/za gate (as observable in Figures 7 and 8).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan to incorporate the teachings of Jones to implement the Heisenberg interaction for the fault-tolerant QIP system includes identifying that the implementation of the controlled- Za gate is without measurement and feedforward. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and costs associated with controlled rotations, including for implementations that do not make use of teleportation circuits (Jones, [Abstract, p. 12, Section 3.1, pp. 27-28, Section 6, Table 3, Table 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan and Jones to incorporate the teachings of Maslov for the same reasons as pointed out for claim 19.

In regards to claim 23, the rejection of claim 19 is incorporated and Vatan does not further teach wherein implementing the Heisenberg interaction for the fault-tolerant QIP system includes identifying that the implementation of the controlled- Za gate is with measurement and feedforward.  Although Vatan teaches an implementation of the Heisenberg interaction that makes use of the controlled phase/Za gate, he does disclose that this gate is implemented using a teleportation quantum circuit.
However, Jones, in the analogous environment of designing quantum circuits, teaches wherein implementing the Heisenberg interaction for the fault-tolerant QIP system includes identifying that the implementation of the controlled- Za gate is with measurement and feedforward.  ([p. 6, Section 2.3, p. 12, Section 3.1,  Figure 3, Figure 7, Figure 8, Table 1], We introduce a third method for producing phase rotations, the programmable ancilla rotation (PAR), which pre-computes ancillas before they are needed…. The PAR is based on a simple circuit which uses a single-qubit ancilla to make a phase rotation, which is a “teleportation gate” [46, 47], as shown in figure 3., One can implement phase kickback, gate approximation sequences, or PARs to produce the single-qubit rotations, as in Section 2.4. Additionally, the PAR construction can be modified to produce controlled rotations more directly. If the control qubit only controls other circuits between ancilla production and the time a controlled-PAR is needed, as is the case for phase estimation algorithms, one can create the ancillas (see figure 4) using controlled rotations with one of the above methods and produce a controlled-PAR with the same cascading circuit., wherein a teleportation circuit for performing phase rotations (such as shown in Figure 3 and interpreted as performing measurement and feedforward and as being in general applicable to controlled phase gate phase rotations) is being used in the fault tolerant quantum algorithm implementation with the controlled phase/za gate when a controlled-PAR is needed.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan to incorporate the teachings of Jones to implement the Heisenberg interaction for the fault-tolerant QIP system in which the controlled- Za gate is implemented with measurement and feedforward. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and costs associated with controlled rotations, including for implementations that does make use of teleportation circuits (Jones, [Abstract, p. 12, Section 3.1, pp. 27-28, Section 6, Table 3, Table 4]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan and Jones to incorporate the teachings of Maslov for the same reasons as pointed out for claim 19.

In regards to claim 26, the rejection of claim 19 is incorporated and Jones and Vatan do not further teach wherein: the fault-tolerant QIP system is a trapped-ion QIP system, and mapping the implementation of the Heisenberg interaction includes mapping the implementation of the Heisenberg interaction using multiple trapped-ion-based qubits in the trapped-ion QIP system.  Vatan does not specify the details of the QIP system that is being represented with the Heisenberg interaction-based quantum circuits that is implemented using the controlled phase/Za gate. Although Jones discloses the fault tolerance QIP using particular quantum circuit elements (Table 1) that perform single qubit rotations, Although Jones teaches a fault tolerant implementation of various physical processes by teaching particular fault tolerant components, he does not disclose sufficient specific of the simulated physical implementation of the  quantum algorithm to teach the usage of trapped-ion methods in that implementation/simulation.
However,  Maslov, in the analogous environment, of designing quantum circuits, teaches wherein: the fault-tolerant QIP system is a trapped-ion QIP system, and mapping the implementation of the Heisenberg interaction includes mapping the implementation of the Heisenberg interaction using multiple trapped-ion-based qubits in the trapped-ion QIP system. ([p. 1, Section I, p. 4, Section III, Section 3, p. 7, Section IVA, p. 12, Section V, Figure  3], The smallest of the multiple control Toffoli gates, the three-qubit Toffoli gate, requires six controlled-NOT (CNOT) gates as a physical-level circuit over controlling apparatus allowing the application of the CNOT and arbitrary single qubit gates, and seven T gates, as a logical fault-tolerant circuit over the Clifford + T library without ancillae. The known implementations of larger multiple control Toffoli gates come at a substantially higher cost., In the case of physical level circuits, one is limited to the ability of the controlling apparatus to apply transformations to the physical quantum information processing system of choice. There is a great variety of the possibilities here. We consider a simple and popular weak interaction model, where the single-qubit gates can be implemented efficiently, and of the two-qubit gates, that take considerably more effort to implement, we have just the CNOT gate…. Indeed, trapped ions with the Molmer-Sorenson gate [9] operate in the weak coupling regime (two-qubit gates take roughly 10- to 20-fold effort to implement compared to arbitrary single-qubit gates), and the Molmer-Sorenson gate itself is equivalent to the CNOT up to a conjugation by a pair of RZ(a) and RZ(−a) gates on both qubits, for a proper choice of parameter a, and a few single-qubit Phase and Hadamard gates., The conjugation of the controlled unitary U over the qubit set Z implemented up to a possible relative phase, R1CU(Y,a;Z), by a pair of multiple control Toffoli gates TOF(X; a) allows the replacement of these multiple control Toffoli gates with their relative-phase versions implemented up to any desired unitary V (X), such as illustrated next:…, wherein the implementation of toffoli gates (Figure 3 – and, thereby the controlled phase/za gate of Figure 8 of Jones and the controlled phase/za gate of Figure 4 of Vatan) is achieved using trapped ion methods with the optimization of that quantum circuit (such as including Figure 3) is determined according to the cost/effort in that implementation (e.g., to reduce the number of gates including T gates and CNOT gates) and wherein it is noted that in addition to single qubit gates, the circuit includes two-qubit gates in the form of CNOT gates.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan and Jones to incorporate the teachings of Maslov for the fault-tolerant QIP system to be a trapped-ion QIP system, and for the mapping of the implementation of the controlled-Za gate to include mapping the implementation of the controlled-Za gate using multiple trapped-ion-based qubits in the trapped-ion QIP system. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and CNOT gates using relative phase Toffoli gates such as in the application of controlled rotations such as for trapped ion systems that operate in the weak coupling regime (Maslov, [Abstract, p. 1, Section I, p. 4, Section III, p. 7, Section IVA p. 12, Section V]).

Claim 28 is also rejected because it is just a system implementation of the same subject matter of claim 19 which can be found in Vatan, Jones, and Maslov. It is noted that claim 28 also recites a quantum processing system which is also found in Vatan ((e.g., [Figures 1 and 6] – namely, simulation representation of the quantum processing system) as well as in Jones (e.g., [Figures 1] – namely, the digital quantum simulation representation of the quantum processing system).

Claim 29 is also rejected because it is just a CRM implementation of the same subject matter of claim 19 which can be found in Vatan, Jones, and Maslov. It is noted that claim 29 also recites a CRM and code which is also found in Vatan ((e.g., [Figures 1 and 6] – namely, simulation representation of the quantum processing system) as well as in Jones (e.g., [Figures 1] – namely, the digital quantum simulation representation of the quantum processing system).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vatan, in view of Jones, in view Maslov, and in further view of Bauer et al. (“Analyzing Many-Body Localization with a Quantum Computer”, Physical Review X, 4, 041021, 2014, pp. 1-11), hereinafter referred to as Bauer.

In regards to claim 20, the rejection of claim 19 is incorporated and Vatan, Jones, and Maslov do not further teach wherein the quantum simulation is configured for solving a problem associated with a many body localization phenomena.  Vatan does not explicitly disclose a many body localization problem even though the form of the interaction term (N) is Heisenberg. Jones also teaches the use of a Hamiltonian with (electron) interaction terms (e.g., equation 7-9) but does not explicitly disclose a many body localization problem. Maslov does not explicitly disclose a many body localization problem.
However, Bauer, in the analogous environment of designing quantum circuits, teaches wherein the quantum simulation is configured for solving a problem associated with a many body localization phenomena ([Abstract, pp. 2-3, Section IIA, p. 4, Section IIB, Figure 1] In this paper, we explore the ways in which a relatively small quantum computer could be leveraged to study many-body localization., The models that we focus on here are (1) a spinless fermion model with nearest-neighbor hopping in one dimension, nearest-neighbor interactions, and on-site disorder, and (2) an XXZ spin chain with a random Zeeman field in the z direction. The first model has the Hamiltonian <equations 1, 2>, For us, the unitary operator will be the exponential of a Hamiltonian, U ¼ e−iTH, that we wish to test for manybody localization., wherein a quantum circuit simulation identifies quantum circuits for solving the many-body localization problem as represented by a (Heisenberg) Hamiltonian having exchange interactions (equations 1, 2), resulting in a circuit (Figure 1) that contains controlled unitary gates (controlled phase/Za gates) with rotations determined by the time evolution of the Hamiltonian.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan, Jones, and Maslov to incorporate the teaching of Bauer for the quantum simulation to be configured for solving a problem associated with a many body localization phenomena. The modification would have been obvious because one of ordinary skill would have been motivated to enable and improve (relative to classical computers and across quantum circuit design options)  the solution (including accuracy) of many body localization-related problems by using a quantum circuit simulation to identify efficient and effective quantum circuit constructions (Bauer, [Abstract, p. 5, Section IIC, pp. 9-10, Section V]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vatan, in view Jones, in view of Maslov, and in further view of Tserkovnyak.

In regards to claim 27, the rejection of claim 19 is incorporated and Vatan, Jones, and Maslov do not further teach wherein: the fault-tolerant QIP system is a superconducting QIP system, and mapping the implementation of the Heisenberg interaction includes mapping the implementation of the Heisenberg interaction using multiple superconducting-based qubits in the superconducting QIP system.  Vatan does not specify the details of the QIP system that is being represented with the Heisenberg interaction-based quantum circuits that is implemented using the controlled phase/Za gate. Although Jones discloses the fault tolerance QIP using particular quantum circuit elements (Table 1) that perform single qubit rotations, Although Jones teaches a fault tolerant implementation of various physical processes by teaching particular fault tolerant components, he does not disclose sufficient specific of the simulated physical implementation of the  quantum algorithm to teach the usage of trapped-ion methods in that implementation/simulation. Maslov does disclose details with respect to superconducting-based implementations.
However,  Tserkovnyak, in the analogous environment, of designing quantum circuits, teaches wherein: the fault-tolerant QIP system is a superconducting QIP system, and mapping the implementation of the Heisenberg interaction includes mapping the implementation of the Heisenberg interaction using multiple superconducting-based qubits in the superconducting QIP system ([Abstract, p. 5, Appendix], It is shown that anisotropic spin chains with gapped bulk excitations and magnetically ordered ground states offer a promising platform for quantum computation, which bridges the conventional single-spin-based qubit concept with recently developed topological Majorana-based proposals. We show how to realize the single-qubit Hadamard, phase, and π/8 gates as well as the two-qubit controlled-NOT (CNOT) gate, which together form a fault-tolerant universal set of quantum gates. The gates are implemented by judiciously controlling Ising exchange and magnetic fields along a network of spin chains, with each individual qubit furnished by a spin-chain segment. A subset of single-qubit operations is geometric in nature, relying on control of anisotropy of spin interactions rather than their strength., Consider the following general anisotropic 1D spin-1/2 chain of N sites with nearest-neighbor exchange couplings and open ends: <equation A1> … The Hamiltonian H is normalized by the x-Ising exchange constant J , and α, β, and h are dimensionless variables parametrizing the relative strength of the remaining terms. In particular, if α = β = 0, we have the Ising chain in the transverse field h. α = β = 1 describes the Heisenberg chain, and α = 1, β = 0 defines the XX model., wherein fault tolerant quantum computing components in a system with a Heisenberg interaction Hamiltonian are determined to be implementable/realizeable/synthesizable by mapping them onto underlying physical processes using superconducting-based qubits (Majorana fermions- gates implemented by controlling Ising exchange along spin chains).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan, Jones, and Maslov to incorporate the teachings of Tserkovnyak for the fault-tolerant QIP system for the fault-tolerant QIP system to be a superconducting QIP system, and to map the implementation of the Heisenberg interaction includes mapping the implementation of the Heisenberg interaction using multiple superconducting-based qubits in the superconducting QIP system. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficacy and fault tolerance in quantum processing by controlling the Ising exchange and magnetic fields along spin chains in a superconducting quantum processing system to represent a universal set of fault-tolerant quantum gates (Tserkovnyak, [Abstract, p. 1, Section I, p. 5, Discussion]).

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Vatan, in view Jones, in view of Maslov, and in further view of Jones2.

In regards to claim 34, Vatan teaches a method for performing a quantum simulation, comprising: identifying use of a Heisenberg interaction as part of the quantum simulation; ([p. 3, Section V, p. 11, Section 3, p. 11, Section 3.1],It is known that every UPUs4d can be written as <equation 1> where alpha, beta, gamma <contained in R> and N(alpha, beta, gamma) = exp…., wherein a method for synthesizing quantum circuits (a simulation of quantum processes in the corresponding quantum system) configures a quantum circuit for an interaction according to the factor N (interpreted as being/representing the evolution of a Hamiltonian in a Heisenberg interaction according to three 2-body interactions as shown in the argument of N) identifying a controlled-Za gate for implementing the Heisenberg interaction, wherein a is a parameter and a <contained in [-1, 1]>;  ([p. 3, Section V, p. 11, Section 3, p. 11, Section 3.1, Figure 43], Utilizing the circuit of Fig. 1 for M, we get the circuit of Fig. 4 for computing N…., wherein the factor N/Heisenberg interaction term has the circuit form shown in Figure 4 in which the diagonal matrix D is being interpreted as the control phase/Za gate since, for the case in which the rotations alpha, beta, and gamma are equal to one another, it reduces to the diagonal form (1, 1, 1, exp(-4alpha)) (except for an overall phase factor of exp(ialpha) (with Figure 4 specifically showing also 2 Hadamard gates and 2 CNOT gates in the Heisenberg interaction implementation).)  implementing the Heisenberg interaction for a … quantum information processing (QIP) system, wherein the implementation of the Heisenberg interaction is based on an implementation of the controlled-Za gate with …, and wherein the implementation of the Heisenberg interaction includes a single parametrized Za gate, …; ([p. 3, Section V, p. 11, Section 3, p. 11, Section 3.1, Figure 4, Figure 6], Utilizing the circuit of Fig. 1 for M, we get the circuit of Fig. 4 for computing N…., wherein the implementation of the circuit in Figure 4 (with D being a controlled phase gate as indicated above) leads to the circuit of Figure 6 which has exactly one parameterized Za gate in the form of Rz(2 alpha-pi/2) (where all angles have been equated to alpha) along with other elements.) mapping the implementation of the Heisenberg interaction into a physical representation in the … QIP system; 11Application No.: 16/275,030Attorney Docket No.: 038510.00030 performing the quantum simulation based at least in part on the physical representation; and providing results from the quantum simulation. ([p. 2, Section IV, p. 3, Section V, Figure 1, Figures 3-8],Let UPSOs4d. Then Theorem 1 shows that MUM* =A ^ B, where A,BPSUs2d. Therefore U=M* sA ^ BdM. We use the circuit of Fig. 1 for computing the magic basis transform M to obtain a circuit for computing the unitary operation U. , It is known that every UPUs4d can be written as <equation 1> where alpha, beta, gamma <contained in R> and N(alpha, beta, gamma) = exp…., wherein the implementation of the (Heisenberg) interaction associated with U(4) (equation 1, N) is based upon a representation of a physical realization of a system such as in the form of known circuits for performing qubit operations (e.g., the magic gate M) with the ultimate (and optimal in the sense of reducing the number of CNOT gates) implementation given by Figure 6 and wherein the underlying simulation of the representation of the quantum circuits associated with those (Heisenberg) physical processes determines alternative circuit gate representations (Figures 3-8) that generate results in the form of the identification of a viable/optimal quantum circuit that minimizes the number of CNOT gates.)
However, Vatan does not explicitly disclose fault-tolerant … wherein the implementation of the Heisenberg interaction is based on an implementation of the controlled-Za gate with an ancilla qubit, … only five (5) Hadamard gates, only two (2) T gates, only two (2) T (Hermitian) gates, and only five (5) controlled- NOT (CNOT) gates.  Vatan does not explicitly disclose a fault tolerant implementation and does not teach that his controlled phase/Za gate that includes exactly one parameterized Za gate is also implemented fault tolerantly. Also Vatan does not disclose that the circuit has 5 H, 2 T, 2 Hermitian T, and 5 CNOT gates. In other words, Vatan teaches an implementation of the Heisenberg interaction that, based on Figure 4 has the controlled phase/Za gate with 2 hadamard gates and 2 cnot gates. 
However, Jones, in the analogous environment of designing quantum circuits, teaches 
implementing the … interaction for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the … interaction is based on an implementation of the controlled-Za gate with an ancilla qubit, and wherein the implementation of the Heisenberg interaction includes a single parametrized Za gate, … mapping the implementation of the … interaction into a physical representation in the fault-tolerant QIP system; performing the quantum simulation based at least in part on the physical representation; and providing results from the quantum simulation ([Abstract, p. 8, Section 2.4, p. 12, Section 3.1, Figure 1, Figure 4, Figure 7, Figure 8, Table 1], Fault tolerance constrains the choice of available gates, so that arbitrary gates required for a simulation algorithm must be constructed from sequences of fundamental operations., Fault tolerance constrains the choice of available gates, so that arbitrary gates required for a simulation algorithm must be constructed from sequences of fundamental operations., wherein fault-tolerant circuit components (such as those shown in Table 1 or, in general, single qbit rotations) are used to configure the quantum circuit algorithmic solution with the controlled phase/Za gate specifically represented by fault tolerant components (Figures 8) which has exactly one parameterized Za gate and an ancilla but wherein, in addition, it is noted that the implementation of the controlled phase/Za gate (such as when a controlled-PAR is needed) can include circuit elements such as represented in Figures 3 and 4 (in which the action of the second Toffoli gate that returns the ancilla qubit to ground state is being interpreted as being subsumed in a controlled-PAR architecture implementation of the controlled Rz gate) so that with either implementation, multiple CNOT gates are required and with any of the universal set of fault-tolerant gates being applicable to any such design implementation and wherein it is noted that Jones also teaches a simulation of physical processes (Hamiltonian evolution) but which are associated with fault tolerant quantum circuit designs that are represented by a simulation that evaluates the effectiveness of the quantum circuit implementation of the algorithms).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan to incorporate the teachings of Jones to implement the Heisenberg interaction for a fault-tolerant quantum information processing (QIP) system, wherein the implementation of the Heisenberg interaction is based on an implementation of the controlled-Za gate with an ancilla qubit and wherein the implementation of the Heisenberg interaction includes a single parametrized Za gate and to map the implementation of the Heisenberg interaction into a physical representation in the fault-tolerant QIP system to perform simulations of that representation. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and costs associated with controlled rotations (Jones, [Abstract, p. 12, Section 3.1, pp. 27-28, Section 6, Table 3, Table 4]).
However, Jones and Vatan do not explicitly teach … only five (5) Hadamard gates, only two (2) T gates, only two (2) T (Hermitian) gates, and only five (5) controlled- NOT (CNOT) gates. Jones and Vatan teach that (relative to Figure 4 of Vatan and Figure 8 of Jones) that the Heisenberg interaction has 2 Hadamard gates, 2 Cnot gates, 1 ancilla, and 2 Toffoli gates. While Jones indicates that a decomposition of the Toffoli gates into fault tolerant components can be performed, he does not provide the details. Also, although Jones teaches an implementation of the rotation gates (e.g., in Figure 7) to a PAR circuit (Figures 3 and 4) that includes a measurement and classically conditioned X gate (interpreted as including a Z gate) along with a single CNOT gate, he does not directly disclose that this configuration includes four (4) T gates, 038510.00030 (18-011-US-NP) /201801101525 30five (5) controlled-NOT (CNOT) gates, five (5) Hadamard (H) gates, one (1) measurement, and one (1) classically-conditioned controlled Pauli-Z gate. 
However,  Maslov, in the analogous environment, of designing quantum circuits, teaches wherein the implementation of the Heisenberg interaction includes … only two (2) T gates, only two (2) T (Hermitian) gates …038510.00030 (18-011-US-NP) /201801101525 30…… ([p. 7, Section IVB, p. 12, Section V,  Figure  3], Literature encounters two apparently related implementations of the Toffoli gate up to a relative phase ([4], page 183, and [7]), that we summarize in one distilled picture; see Fig. 3…., How efficient may a relative-phase multiple control Toffoli gate implementation be? In the three-qubit case the answer is as follows: It requires at least three CNOTs as a circuit over CNOT and any single-qubit gates library, as otherwise, per Corollary 1, we would come to a contradiction with any lower CNOT gate count [13]., wherein a method for efficiently implementing Toffoli gates using fault-tolerant elements leads to a configuration in which the Toffoli gate, when computed up to a relative reference, requires only 3 CNOT gates to be implemented and wherein it is noted that this leads to a contribution of 3 CNOT gates, 4 T gates (2 of which are Hermitian), and 2 Hadamard gates from any single Toffoli gate such as in Figure 8 of Jones (where, as previously noted the action of the second Toffoli gate that returns the ancilla qubit to ground state is being interpreted as being subsumed in a controlled-PAR/teleportation/measurement architecture for the Toffoli gate) , thereby resulting in the Vatan Figure 4 implementation of the Heisenberg interaction that will have 4 T gates (2 of which are Hermitian), 3 CNOT gates with one of those CNOT gates coming from Figure 8 of Jones, and 4 Hadamard gates where it is further noted that the full circuit in Figure 3 (gates 1-10) is an implementation of the special relative-phase Tiffoli (Selinger) gate while the subset of that circuit (gates 2-9) is a generic relative-phase Toffoli gate.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan and Jones to incorporate the teachings of Maslov for the implementation of the Heisenberg interaction to include an ancilla qubit, a single parametrized Za gate, only two (2) T gates, and only two (2) T (Hermitian) gates. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates and CNOT gates using relative phase Toffoli gates such as in the application of controlled rotations (Maslov, [Abstract, p. 1, Section I, p. 4, Section III, p. 12, Section V]).
However, Vatan, Jones, and Maslov do not explicitly teach only five (5) Hadamard gates, … and only five (5) controlled- NOT (CNOT) gates. Maslov does not disclose an implementation using a teleportation circuit (e.g., for configuring a quantum circuit with 4 H gates and 5 CNOT gates).
However,  Jones2, in the analogous environment, of designing quantum circuits, teaches wherein the implementation of the Heisenberg interaction is based on an implementation of the controlled-Za gate with an ancilla qubit, and wherein the implementation of the Heisenberg interaction includes a single parametrized Za gate, only five (5) Hadamard gates, only two (2) T gates, only two (2) Tt gates, and only five (5) controlled- NOT (CNOT) gates ([p.2, Section II, Figure 1], Let us denote the Toffoli? gate as the operation in Figure 1a, which requires four T gates and was introduced by Selinger [18]. Toffoli and Toffoli? differ only by a controlled-S † gate between the control qubits x and y. Beginning with Toffoli? , we need only an ancilla qubit, a phase gate S, and teleportation to implement the exact Toffoli gate, as shown in Figure 1b. We first apply the Toffoli? using the same controls the desired Toffoli but with an ancilla |0i as target…. The erroneous controlledS † is corrected by a simple S gate applied to the ancilla. Afterwards, the CNOT and measurement teleport the doubly conditional NOT operation encoded in the ancilla to the target qubit of the desired Toffoli. The measurement result determines whether a corrective gate of controlledZ, which is in the Clifford group, is required to correct a (−1) phase resulting from measurement back-action…. Replace the CNOT in Figure 1b with controlled-G (targeting however many qubits G acts on), and the result is controlled-controlled-G., wherein, as shown in Figure 1, a Toffoli circuit is represented (figure 1b) using a teleportation circuit which includes a measurement (phase measurement – teleportation network) as well as the controlled Z-gate (as viewed according to the distinction between the relative phase tiffoli gate (special or generic) and the tiffoli gate as shown in Figure 1 of Jones 2 and Figure 3 of Maslov) gate being classically condition according to the effects of the teleportation/phase measurement process thereby leading to at least a total of 5 Hadamard gates (2 from Figure 3 of Vatan, 2 from Figure 3 of Maslov, and 1 from Figure 1 of Jones2), 5 CNOT gates (2 from Figure 4 of Vatan, 3 from Figure 3 of Maslov, with the 1 from Figure 1 of Jones2 subsumed in a control-control-G gate) as well as the 4 T-gates from Maslov and the 1 ancilla and single parameterized Z gate from Jones as already pointed out.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan, Jones, and Maslov to incorporate the teachings of Jones2 to implement the Heisenberg interaction based on an implementation of the controlled-Za gate with an ancilla qubit, and wherein the implementation of the Heisenberg interaction includes a single parametrized Za gate, only five (5) Hadamard gates, only two (2) T gates, only two (2) Tt gates, and only five (5) controlled- NOT (CNOT) gates. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates while using phase correction and teleportation to generate an exact Toffoli gate implementations of the Toffoli gate (Jones2, [Abstract, pp. 1, Section I, p. 2, Section II, p. 3-4, Section I

In regards to claim 35, the rejection of claim 34 is incorporated and Vatan, Jones, and Mslov do not further teach wherein the implementation of the Heisenberg interaction further includes: a single measurement element, and a single classically-conditioned controlled Pauli-Z gate. Vatan teaches an implementation of the Heisenberg interaction that, based on Figure 4 has the controlled phase/Za gate with 2 hadamard gates. Jones and Vatan teach that (relative to Figure 4 of Vatan and Figure 8 of Jones) that the Heisenberg interaction has 2 Hadamard gates, 2 Cnot gates, 1 ancilla, and 2 Toffoli gates. Also, although Jones teaches an implementation of the rotation gates (e.g., in Figure 7) to a PAR circuit (Figures 3 and 4) that includes a measurement and classically conditioned X gate (interpreted as including a Z gate) along with a single CNOT gate, he does not directly disclose that this configuration includes four (4) T gates, 038510.00030 (18-011-US-NP) /201801101525 30five (5) controlled-NOT (CNOT) gates, five (5) Hadamard (H) gates, one (1) measurement, and one (1) classically-conditioned controlled Pauli-Z gate. Maslov does not disclose an implementation using a teleportation circuit.
However,  Jones2, in the analogous environment, of designing quantum circuits, teaches wherein the implementation of the Heisenberg interaction further includes: a single measurement element, and a single classically-conditioned controlled Pauli-Z gate ([p.2, Section II, Figure 1], Let us denote the Toffoli? gate as the operation in Figure 1a, which requires four T gates and was introduced by Selinger [18]. Toffoli and Toffoli? differ only by a controlled-S † gate between the control qubits x and y. Beginning with Toffoli? , we need only an ancilla qubit, a phase gate S, and teleportation to implement the exact Toffoli gate, as shown in Figure 1b. We first apply the Toffoli? using the same controls the desired Toffoli but with an ancilla |0i as target…. The erroneous controlledS † is corrected by a simple S gate applied to the ancilla. Afterwards, the CNOT and measurement teleport the doubly conditional NOT operation encoded in the ancilla to the target qubit of the desired Toffoli. The measurement result determines whether a corrective gate of controlledZ, which is in the Clifford group, is required to correct a (−1) phase resulting from measurement back-action…. Replace the CNOT in Figure 1b with controlled-G (targeting however many qubits G acts on), and the result is controlled-controlled-G., wherein, as shown in Figure 1, a Toffoli circuit is represented (figure 1b) using a teleportation circuit which includes a measurement (phase measurement – teleportation network) as well as the (Pauli) controlled Z-gate (as viewed according to the distinction between the special tiffoli gate and the tiffoli gate as shown in Figure 1 of Jones 2 and Figure 3 of Maslov) gate being classically condition according to the effects of the teleportation/phase measurement process thereby leading to the classically controlled Z-gate, a teleportation circuit phase measurement as well as a total of 5 Hadamard gates (2 from Figure 3 of Vatan, 2 from Figure 3 of Maslov, and 1 from Figure 1 of Jones2), 5 CNOT gates (2 from Figure 4 of Vatan, 3 from Figure 3 of Maslov, and 1 from Figure 1 of Jones2 that is subsumed by a control control G gate) as well as the 4 T-gates from Maslov and the 1 ancilla from Jones as already pointed out.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vatan, Jones, and Maslov to incorporate the teachings of Jones2 for the implementation of the Heisenberg interaction to further include: a single measurement element, and a single classically-conditioned controlled Pauli-Z gate. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency in quantum processing by configuring the quantum circuits to minimize high cost components such as T-gates while using phase correction and teleportation to generate an exact Toffoli gate implementations of the Toffoli gate (Jones2, [Abstract, pp. 1, Section I, p. 2, Section II, p. 3-4, Section I])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nathan Cody Jones (“Logic Synthesis for Fault-Tolerant Quantum Computers”, Dissertation, Department of Electrical Engineering, Stanford University, July, 2013, pp. 1-189) teaches fault tolerant quantum circuit synthesis, particularly for Toffoli gates, including phase correction components for producing an exact Toffoli gate. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124